      Case 2:17-cr-00225-TLN Document 133 Filed 10/29/20 Page 1FILED
                                                                   of 1
                      UNITED STATES DISTRICT COURT         October 29, 2020
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                        CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:17-CR-00225-02-TLN

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
RICARDO GABRIELE-PLAGE,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release RICARDO GABRIELE-PLAGE,

Case No. 2:17-CR-00225-02-TLN Charges 18 U.S.C. § 371, 18 U.S.C. §

1029(a)(3), and 18 U.S.C. § 1028A(a)(1), from custody for the following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                         X   (Other): TIME SERVED.

      Issued at Sacramento, California on October 29, 2020.




                                   By:

                                         District Judge Troy L. Nunley
